The relator is the owner of property located at the southwest corner of Broadway and Fourteenth street, in the city of New York. *Page 324 
The commissioners of taxes assessed this property for the year 1896 on a valuation of $450,000.
The relator, after the commissioners had refused to reduce the valuation on evidence taken before them, sued out a writ of certiorari to review and correct the assessment on the grounds of overvaluation and inequality.
The Special Term dismissed the writ upon the merits, and the Appellate Division unanimously affirmed this order.
We have no jurisdiction to review the facts which are alleged to show overvaluation and inequality.
This court held quite recently in the case of People ex rel.Manhattan Railway Co. v. Barker (152 N.Y. 417) that the provision of the Constitution (Art. 6, § 9) that "no unanimous decision of the Appellate Division of the Supreme Court that there is evidence supporting or tending to sustain a finding of fact * * * shall be reviewed by the Court of Appeals," applies to special proceedings as well as to actions, and to implied findings as well as to those written out in extenso.
It is urged on behalf of the relator that the Special Term refused to consider the question of inequality for the reason it had no jurisdiction to do so, and that this leads to the consideration of the effect and constitutionality of section 821 of the New York City Consolidation Act, which, by its terms, limits review upon certiorari to illegality and overvaluation.
This question is not presented, as it does not appear either in the order of the Special Term or of the Appellate Division that the court refused to consider the question of inequality; the dismissal of the writ is general and upon the merits. It is true the opinion of the Special Term discloses this point, but we are not permitted to examine it to ascertain the grounds of the decision, but are confined to the face of the orders.
The appeal should be dismissed, with costs.
All concur.
Appeal dismissed. *Page 325